DETAILED CORRESPONDENCE
This Action is in response to the applicant's reply of 2/2/2021.  In view of the applicant's amendments, the previously presented objections to the drawings and specification, as well as all previously presented 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, have been withdrawn.  
Claims 1-8, 10, 12, and 24-28 are pending. Claims 9, 11, 13-23 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10, 12, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry et al. (US20140246211) [Guidry].
Claim 1  Guidry discloses an adjustable flow line 130 [Figs. 9,1-3; abstract; para. 0041-0043] comprising: an outer pipe body 134; an inner pipe body 132 partially disposed within the outer pipe body and axially translatable with respect to the outer pipe body [para. 0043]; 
a metal seal 140 [e.g., the CANH seal; para. 0042] positioned between an outer surface of the inner pipe body and an inner surface of the outer pipe body; 
a sleeve 154,142 positioned around the inner pipe body and outside of the outer pipe body, wherein the sleeve is axially translatable with respect to the inner pipe body [para. 0043]; and 
a first flange 156 positioned around the inner pipe body and the outer pipe body includes a second flange 158, wherein when connected to the second flange, the first flange axially secures the sleeve with respect to the outer pipe body. 
Guidry further discloses (1) an adjustable length fracturing head 60 [Figs. 5,6], wherein the length is adjusted by a threaded collar/sleeve 100 and the collar is forced against CANH metal seals 110 by the movement of a flange on the inner body 82 and a flange on the outer body 84, to energize such metal seals [para. 0038], and (2) that when the first flange and the second flanges are fully secured to each other, an end of the sleeve is thereby pressed against 140, but does not explicitly disclose that the CANH metal seal 140 on the adjustable joint 130 are energized by such movement of the first flange 156 toward the second flange 158 through movement of the sleeve.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Guidry’s adjustable joint 130 such that the first flange causes the sleeve to energize the CANH metal seal 140, in that (1) such seal must be pressed to be energized and nothing else is shown for the 130 embodiment that can accomplish such pressing, and (2) such a configuration is shown in the strongly analogous embodiment 60.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the CANH metal seal would be properly energized.
Claim 2  Guidry, as modified with respect to claim 1, discloses that the metal seal comprises a wedge-shaped seal [CANH metal seals are generally wedge-shaped and can be seen as such in Fig. 5 at 110].
Claim 5  Guidry, as modified with respect to claim 1, discloses that the sleeve comprises a threaded inner surface 146 and the inner pipe body comprises a threaded outer surface 146, and wherein the sleeve is configured to translate with respect to the inner pipe body via rotation of one of the sleeve and the inner pipe body with respect to the other of the sleeve and the inner pipe body [Fig. 9; para. 0043].
Claim 7  Guidry, as modified with respect to claim 1, discloses that the sleeve includes a first flange 154,156 that is directly attached to sleeve portion/collar 142, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the first flange 154,156 is integrally formed with the sleeve portion/collar 142.
154,156 to the sleeve portion/collar 142, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Claim 8  Guidry, as modified with respect to claim 7, discloses that the first flange is connectable to the first flange via one or more threaded rods 160 [para. 0043].
Claim 10  Guidry, as modified with respect to claim 1, discloses an elastomer seal 136 disposed between the inner pipe body and the outer pipe body [para. 0042].
Claim 12  Guidry, as modified with respect to claim 1, also discloses an adjustable length fracturing head 60 [Figs. 5,6], wherein the length is adjusted by a threaded collar/sleeve 100 and an area of contact between an outer pipe body and an inner pipe body, in an area in which an inner surface of the outer pipe body is proximate an outer surface of the inner pipe body, while also placing an elastomer seal 112 to seal between such surfaces [Fig. 5; para. 0038], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that a contact seal is formed between the outer pipe body and the inner pipe body, in such area of contact.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen the spacing between such inner and outer surfaces, such that a contact seal is formed to block the passage of fluid or solids between the inner and outer pipe bodies is such areas of contact, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  In this case, the contact seal will supplement the elastomer seal 136.
Claim 24  Guidry, as modified with respect to claim 1, discloses a method of performing a wellbore operation using a flow line 130 according to claim 1, the method comprising: attaching the inner pipe body to a first piping component [Figs. 1-3; para. 0041; the flow line 130 can be used in complete replacement of piping 26 or in conjunction with piping 26, such that the flow line will have first and second piping components connected to the inner and outer pipe bodies, respectively]; adjusting a length of the flow line [abstract; para. 0043]; attaching the outer annular body to a second piping component; securing the flow line in position [e.g., in any position of piping 26] and activating the metal seal 140 [by making up the flanges as discussed at claim 1]; and injecting a frac fluid into the first piping component [abstract; the fracturing system receives and discharges frac fluid].
Claim 25  Guidry, as modified with respect to claim 1, discloses a method of performing a wellbore operation using a flow line 130 according to claim 1, the method comprising: adjusting a length of the flow line [abstract; para. 0043]; securing the flow line in position [e.g., by choosing a length by rotating the sleeve on the threads 146] and activating the metal seal 140 [by making up the flanges as discussed at claim 1]; attaching the inner pipe body to a first piping component [Figs. 1-3; para. 0041; the flow line 130 can be used in complete replacement of piping 26 or in conjunction with piping 26, such that the flow line will have first and second piping components connected to the inner and outer pipe bodies, respectively]; attaching the outer annular body to a second piping component; and injecting a frac fluid into the first piping component [abstract; the fracturing system receives and discharges frac fluid].
Claim 26  Guidry, as modified with respect to claim 1, discloses a system comprising: the flow line 130; a first component connected to an inlet of the flow line; and a second component connected to an outlet of the flow line [Figs. 1-3; para. 0041; the flow line 130 can be used in complete replacement of piping 26 or in conjunction with piping 26, such that the flow line will have first and second piping components connected to the inner and outer pipe bodies, respectively, and the flow line can be used interchangeably with the fracturing heads 60, 62, 64 and conduits 42].
Claim 27  Guidry, as modified with respect to claim 26, discloses the first component and the second component are each one of the following: a piping component [as discussed re piping 26], a manifold valve block 48,50 [Fig. 3; conduit 42 and fracturing head 60], a t-shaped piping component 22 [Fig. 2; piping 26], or a Christmas tree 30 [Fig. 2; piping 26].
Claim 28  Guidry, as modified with respect to claim 1, discloses a system comprising: one or more fracture trees 20 [Fig. 2]; and a plurality of  manifold valve blocks 48,50 [Fig. 3]; wherein each of the one or more fracture trees 20 is connected to one of the plurality of manifold valve blocks via one or more flow lines 130 according to claim 1 [Fig. 3; port 56 leading to the fracture tree 20], and wherein each of the plurality of manifold valve blocks is connected to at least one other of the plurality of manifold valve blocks via one or more flow lines according to claim 1 [Fig. 3; conduit 42 and fracturing head 60 being replaced by flow lines 130].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry, in view of Silk (GB1170412).
 Claim 3  Guidry, as modified with respect to claim 2, discloses that the wedge-shaped seal 138,140 is disposed within a pocket formed by an outer surface of the inner pipe body and an inner surface of the outer pipe body [Fig. 9], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the pocket is wedge-shaped.  
14 wherein the flange causes the sleeve to axially compress a wedge-shaped seal 12 into a wedge-shaped pocket between an outer surface of an inner pipe body 10 and an inner surface of an outer pipe body 11 [Fig. 1; page 2, lines 28-53].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Guidry, as modified, to provide a wedge-shaped pocket for receiving the seals, as disclosed by Silk.  One of ordinary skill in the art would reasonably have expected that this would have been within the skill of the art and would yield and achieve the predictable result that the seals would be properly positioned for axial compression.
Claim 4  Guidry, as modified with respect to claim 3, discloses the wedge-shaped pocket comprises an opening at an end of the outer pipe body through which the inner pipe body is at least partially disposed within the outer pipe body [Silk Fig. 1].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 6 were not located in one reference, or a reasonable combination of references, particularly with regard to the first flange being rotatable with respect to, and in contact with a shoulder of, the sleeve.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nguyen (US20110169224) discloses that CANH seals are energized by axial pressure and are generally wedge-shaped [Figs. 2,3; para. 0018].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676